Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel withdrawn claims 36-39.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 7/28/2022 and a review of the instant claims, has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1, 21-23, 26, 29-35 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a process for preparing a liquid flavouring ingredient, comprising: i) providing a feed material to be fermented, wherein said feed material comprises hydrolysed proteins and/or a mixture of free amino acids in a liquid solution in an amount of at least 0.1% w/v, and wherein the feed material comprises a) hydrolysed protein and/or free amino acids and b) one or more sugars, where the ratio of a) and b) is in the range of 1:2 to 15:1 by weight; ii) providing one or more microorganisms and inoculate the feed material of i) with the one or more microorganisms in a bioreactor and fermenting under conditions for growth to prepare a flavoured liquid with microorganisms, wherein the growth rate of the microorganisms is in the range of 0.001 to 0.1h-1; iii) removing flavoured liquid with microorganisms from the bioreactor; and iv) recycle a part of the microorganisms removed from the bioreactor in ii1) back to the bioreactor, wherein 20-95% by weight of the microorganisms are recycled to the bioreactor; and maintain a part of the microorganisms removed from the bioreactor in iii) in the flavoured liquid to obtain a liquid flavouring ingredient.
The closest prior art of Wiltner, Kefir - the drink of the 120-year-olds, 2017, https://www.living-keto.de/kefir-das-getraenk-der-120-jaehrigen/ teaches a process for preparing a liquid flavouring ingredient, however, fails to teach the claimed process including wherein said feed material comprises hydrolysed proteins and/or a mixture of free amino acids in a liquid solution in an amount of at least 0.1% w/v, and wherein the feed material comprises a) hydrolysed protein and/or free amino acids and b) one or more sugars, where the ratio of a) and b) is in the range of 1:2 to 15:1 by weight; wherein the growth rate of the microorganisms is in the range of 0.001 to 0.1h-1; and wherein 20-95% by weight of the microorganisms are recycled to the bioreactor.
The secondary references of record do not teach or suggest the combined limitations not taught by Wiltner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
July 29, 2022